    Case 2:20-cr-00045-Z-BR Document 37 Filed 02/18/21              Page 1 of 1 PageID 86

                          IN THE LTNITED STATES DISTRICT COUR'|
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      AMAzuLLO DIVISION

LTNITED STATES OF AMERICA                         $
                                                  $
    Plaintiff,                                    $
                                                  $
V                                                 $               2:20-CR-45-Z-BR-( I )
                                                  $
ALEJANDRO ROBERT RAMOS                            $
                                                  $
    Defendant.                                    $


                  ORDER ADOPTING REPORT AND RECOMMENDATION
                          CONCERNING PLEA OF GUTLTY

         On February 3, 2021, the United States Magistrate Judge issued a Report and Recommendation

Conceming Plea of Guilty ("Report and Recommendation") in the above referenced cause. Defendant

Alejandro Robert Ramos filed no objections to the Report and Recommendation within the fourteen-

day period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined all relevant matters

ofrecord in the above referenced cause-including the elements of the offense, Factual Resume, Plea

Agreement, and PIea Agreement Supplement-and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Alejandro Robert Ramos was knowingly and voluntarily entered; ACCEPTS the guilty plea of

Defendant Alejandro Roben Ramos; and ADJUDGES Defendant Alej andro Robert Ramos guilty           of

Count Two in violation    of   18 U.S.C. $$ 922(g)(1) and 924(a)(2). Sentence   will be imposed in

accordance with the Court's sentencing scheduling order.


         So ORDERED, February        (g ,2021.


                                                             WJ.         CSMARYK
                                                           D STA     S   DISTRICT JUDGE
